DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Response to Amendment
The amendment of 01/24/2022 has been entered.
Disposition of claims: 
Claims 1, 4-9, 12-20 are pending.
Claims 17-20 have been withdrawn.
Claims 1 and 9 have been amended.
The amendments of claims 1 and 9 have overcome: 
the rejection of claims 1 and 8-9 under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355, hereafter Strite) in view of Peng et al. (“Synthesis of Uniform CoTe and NiTe Semiconductor Nanocluster Wires through a Novel Coreduction Method” Inorg. Chem. 2003, vol. 42, page 2174-2175, hereafter Peng), Ryang et al. (US 2006/0135669 A1, hereafter Ryang), and Murakami et al. (US 5767536, hereafter Murakami), 
the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Peng et al. (“Synthesis of Uniform CoTe and NiTe Semiconductor Nanocluster Wires through a Novel Coreduction Method” Inorg. Chem. 2003, vol. 42, page 2174-2175), Ryang et al. (US 2006/0135669 A1), and Murakami et al. (US 5767536, hereafter Murakami) as applied to claims 1 and 8-9 above, further in view of Nakasu et al. (US 2012/0205639 A1), 
the rejection of claims 5-7 and 12-14 under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Peng et al. (“Synthesis of Uniform CoTe and NiTe Semiconductor Nanocluster Wires through a Novel Coreduction Method” Inorg. Chem. 2003, vol. 42, page 2174-2175), Ryang et al. (US 2006/0135669 A1), and Murakami et al. (US 5767536, hereafter Murakami) as applied to claims 1 and 8-9 above, further in view of Kim et al. (US 2016/0056403 A1), and 
the rejection of claims 15-16 under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Peng et al. (“Synthesis of Uniform CoTe and NiTe Semiconductor Nanocluster Wires through a Novel Coreduction Method” Inorg. Chem. 2003, vol. 42, page 2174-2175), Ryang et al. (US 2006/0135669 A1), and Murakami et al. (US 5767536) as applied to claim 9 above, further in view of Frey et al. (US 2004/0178414 A1, hereafter Frey) as evidenced by Strocov et al. (“Three-dimensional band structure of layered TiTe2: Photoemission final-state effects”, Phys. Rev. B 2006, vol. 74, page 195125, hereafter Strocov) set forth in the last Office Action.
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 9 through the first paragraph of page 12 of the reply filed 1/24/2022 regarding the rejection of claims 1 and 8-9 under 35 U.S.C. 103 over Strite/Peng/Ryang/Murakami, the rejection of claim 4 under 35 U.S.C. 103 over Strite/Peng/Ryang/Murakami/Nakasu, the rejection of claims 5-7 and 12-14 under 35 U.S.C. 103 over Strite/Peng/Ryang/Murakami/Kim, the rejection of claims 15-16 under 35 U.S.C. 103 over Strite/Peng/Ryang/Murakami/Frey/Strocov set forth in the Office Action of 11/2/2021 have been considered. 
Applicant argues that Strite is silent on a specific unit of 10% such that the examiner is not to rely on Strite (the 2nd paragraph from the bottom of page 10 of the Remarks).
Respectfully, the Examiner does not agree.
The previous rejections have been made using the light emitting diode of Strite as modified by Ryang and Murakami wherein the hole transfer layer comprising 10%NiTe doped in NTCDA (paragraph 29 of the last Office Action). 
The doped contents of NiTe in NTCDA matrix is a result effective variable.
Strite teaches that changing the doped content of the inorganic component of the hole transfer layer affects conductivity of the transport layer (page 19, lines 4-13) and the light intensity passing through the layer in the light path (page 24, lines 4-7). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the light-emitting diode with the doped content of the NiTe in the hole transfer layer being in a range of from about 2 vol% to about 8 vol%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the transport layer conductivity and the intensity of emitted light passing through the layer (see paragraphs 32-35 of the last Office Action of 11/2/2021).
Applicant further argues that the cited references do not disclose the amended claims.
Although the outstanding rejections have been withdrawn, Strite in view of Ryang and Murakami still teaches PtTe as the dopant of the hole transfer layer of a light-emitting diode. New grounds of rejections over Strite in view of Ryang and Murakami are applied in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355, hereafter Strite) in view of Ryang et al. (US 2006/0135669 A1, hereafter Ryang) and Murakami et al. (US 5767536, hereafter Murakami).
Regarding claims 1 and 8, Strite discloses a light-emitting diode (“OLED”) comprising an organic charge transport layer alloyed with an inorganic component (page 10, lines 3-10; “organic/inorganic alloy” on page 11, lines 20-27).
Strite teaches that the inorganic component provides with high mobility, high current, and lower resistance at a given drive voltage (page 11, lines 29-32) and improve transfer of carriers (page 12, lines 10-12).
Strite exemplifies the light-emitting diode (“fourth embodiment” on page 22, line 19 to page 23 line 10; Table3; Fig. 8A), comprising a first electrode (Al, cathode; 80 in Fig. 8A), an electron transfer layer (Al/NTCDA; 79 in Fig. 8A), a light-emitting layer (coumarin doped PTCDA, emission layer; 77 in Fig. 8A), a buffer layer (NTCDA; 76 in Fig. 8A), a hole transfer layer (10% Au doped in NTCDA, hole transport layer (HTL) alloy, thickness 180 nm; 75 in Fig. 8A), and a second electrode (ITO, anode; 74 in Fig. 8A).
Strite does not exemplify a specific hole transfer layer including tellurium or a telluride compound that meets the limitation of the instant claim 1.
However, Strite does teach that an alloy of Pt and Te can be used as the inorganic component of the hole transfer layer of the light-emitting diode (page 29, lines 7-12).
Ryang discloses a metal chalcogenide material which forms a stable nanocomposite with organic compound (“polymer system” in Abstract; [005]) and can be used in various semiconductor devices including a light-emitting device (“electroluminescent displays” in [065]).
Ryang exemplifies PtTe as the metal chalcogenide material (claim 5). Thus, PtTe is a known inorganic material used for a light-emitting device at the time when the invention was effectively filed.
Murakami discloses a light-emitting diode (Figs 1-2; and column 12, lines 13-15) comprising an anode (“p-type electrode” in column 3, lines 30-31; and “9” in Fig. 1), intermediate layer (column 2, lines 57-65), and p-type semiconductor layer (column 2, lines 57-65; “p-type ZnSe contact layer” in column 10, line 27), the light emitting layer (“5” in Fig. 1; and “active layer” in column 10, lines 22), and a cathode (“n-type electrode” in column 10, lines 28).
Murakami teaches that PtTe can be used for the anode and the intermediate layer (lines 5-14 in column 5).
The intermediate layer of the device of Murakami is equated with a hole transfer layer because the intermediate layer is disposed between the anode and the emitting layer such that holes transfer from the anode to the emitting layer through the intermediate layer.
Therefore, PtTe is a known hole transfer material of a light-emitting diode at the time when the invention was effectively filed.
Murakami teaches that PtTe is chemically stable and highly resistant to heat and corrosion (column 5, lines11-13). 
 At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the hole transfer layer of the light-emitting diode of Strite by substituting the inorganic component Au of the hole transfer layer with PtTe, as taught by Strite, Ryang, and Murakami. 
The motivation of doing so would have been to use chemically stable and corrosion-resistant hole transfer material PtTe as the hole transfer layer material of the light-emitting diode, based on teaching of Murakami. Furthermore, PtTe is a known inorganic material which can form a stable composite material with organic compound, as taught by Ryang.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both Au and the alloy PtTe are known substituents used as the inorganic component of the hole transfer layer of the light-emitting diode of Strite. Substitution of one inorganic component Au with the other known hole transfer alloy material PtTe would have been one known element for another known element and would led to predictable results. See MPEP 2143(I)(B). Finally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of material and structure to be used to make a light-emitting diode.
The resultant light-emitting diode comprises a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (10% PtTe doped in NTCDA with thickness of 180 nm), and a second electrode (ITO).
The only difference between the claimed device and the light-emitting diode of Strite as taught by Ryang and Murakami is that the doped content of PtTe of the device of Strite as taught by Ryang and Murakami is 10%, while the claimed doped content of the tellurium or telluride compound is in a range from about 2 vol% to about 8 vol%. 
It is noted that the doped content of PtTe taught by Strite is 10%, and Strite does not explicitly disclose the unit of the percentage doping concentration. However, the doped content of the inorganic component PtTe of the hole transfer layer of the device of Strite is a result effective variable. 
Strite teaches that changing the doped content of the inorganic component of the hole transfer layer affects conductivity of the transport layer (page 19, lines 4-13) and the light intensity passing through the layer in the light path (page 24, lines 4-7). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the light-emitting diode with the doped content of the PtTe in the hole transfer layer being in a range of from about 2 vol% to about 8 vol%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the transport layer conductivity and the intensity of emitted light passing through the layer.
The resultant light-emitting diode comprises a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (PtTe doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), wherein a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claim 1.
The buffer layer is equated with a hole transport layer because the layer is capable of transporting holes from the hole transfer layer to the light-emitting layer, and the hole transfer layer (PtTe and NTCDA) is equated with a hole injection layer because the layer is capable of injecting holes into the buffer layer (NTCDA). 
Thus, the device is equated with a light-emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transport layer (NTCDA), a hole injection layer (PtTe doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), wherein the combined layer of the hole transport layer and the hole injection layer is a hole transfer layer; and a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claim 8.
Regarding claim 9, the light-emitting diode of Stride as taught by Ryang and Murakami reads on all the limitations of claim 1, as outlined above.
The light-emitting diode of Strite as taught by Ryang and Murakami has a structure of a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (PtTe doped in NTCDA), and a second electrode (ITO), wherein a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%.
The buffer layer (NTCDA) is equated with a hole transfer layer because the layer is disposed between the light-emitting layer and the second electrode as required in claim 9; furthermore, the layer transfers holes from the PtTe doped in NTCDA to the light-emitting layer. 
The layer comprising PtTe doped in NTCDA is equated with a first hole auxiliary layer because the layer is disposed between the hole transfer layer (NTCDA) and the second electrode and in contact with the hole transfer layer, and comprises at least one of tellurium or a telluride compound, as required in claim 9.
Therefore, the light-emitting diode of Strite as taught by Ryang and Murakami is equated with a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transfer layer (NTCDA), a first hole auxiliary layer (PtTe doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), wherein a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claim 9.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Ryang et al. (US 2006/0135669 A1) and Murakami et al. (US 5767536, hereafter Murakami) as applied to claims 1 and 8-9 above, further in view of Nakasu et al. (US 2012/0205639 A1).
Regarding claim 4, the light-emitting diode of Strite as taught by Ryang and Murakami reads on all the features as claimed in claim 1, as outlined above.
The light-emitting diode of Strite as taught by Ryang and Murakami has a structure of a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (PtTe doped in NTCDA), and a second electrode (ITO), wherein a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%.
The organic material of the hole transfer layer of the light-emitting diode of Strite as taught by Ryang and Murakami does not contain Applicant’s Chemical Formula 1.
Nakasu discloses an organic compound (“Exemplary Compound 2” in [098]) which is used as a hole transfer layer material (“hole transport layer” in [119]) of a light-emitting diode (“organic light emitting device”; Example 2 in [126]).

    PNG
    media_image1.png
    301
    598
    media_image1.png
    Greyscale

The organic compound by Nakasu has identical structure as Applicant’s Chemical Formula 1, wherein R1 and R2 are a substituted or unsubstituted C6-C6o aryl group (phenyl).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the light-emitting diode of Strite as taught by Ryang and Murakami by substituting the organic material, NTCDA of the hole transfer layer with the Exemplary Compound 2 of Nakasu, based on the teaching of Nakasu.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both NTCDA and Exemplary Compound 2 of Nakasu are known hole transfer materials. The substitution of hole transfer materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Such a modification provides a light-emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (PtTe doped in Nakasu’s Exemplary Compound 2), and a second electrode (ITO), wherein a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%; and the organic material of the hole transfer layer includes a compound represented by Applicant’s Chemical Formula 1, meeting all the limitations of claim 4.

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Ryang et al. (US 2006/0135669 A1) and Murakami et al. (US 5767536, hereafter Murakami) as applied to claims 1 and 8-9 above, further in view of Kim et al. (US 2016/0056403 A1).
Regarding claims 5-6 and 12-13, the light-emitting diode of Strite as taught by Ryang and Murakami reads on all the features of claims 1 and 8-9, as outlined above.
The light-emitting diode of Strite as taught by Ryang and Murakami has a structure of a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (PtTe doped in NTCDA), and a second electrode (ITO), wherein a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%.
Applicant claims that alkali halide doped in a lanthanide metal or an alkaline earth metal. Applicant does not disclose the definition of “doped in”. According to a reference (Gorse, Christopher Johnston, David Pritchard, Martin. (2012). Dictionary of Construction, Surveying and Civil Engineering - doping. Oxford University Press.; the copy is attached in the previous office action of 9/1/2020), the definition of doping is “the intentional alloying of semiconductor materials with controlled concentrations of different impurities”. Applicant neither discloses nor claims how high concentrations of the alkali halide and the lanthanide metal or the alkaline earth metal are required to be doped in. Thus, the Examiner interprets the claim term of doped in as “mixed with” or “alloyed with”, unless a specific concentration (or content) of a dopant is given. 
The light-emitting diode of Strite as taught by Ryang and Murakami does not have the electron transfer layer comprising an alkali halide doped in a lanthanide metal or an alkaline earth metal.
Kim discloses a light-emitting diode (“organic light emitting diode” in [006]) comprising an electron transfer layer (“electron injection layer” in [006])) disposed between the first electrode (“second electrode” in [006]) and the light-emitting layer, wherein the electron transfer layer includes a dipole material. 
Kim exemplifies the dipole material including an alkali halide (“RbI” in [012] and [082]-[086]) doped in a lanthanide metal or an alkaline earth metal (“Mg” in [012] and [082]-[086]). 
Kim further discloses the light-emitting diode of the invention provides increased light emitting efficiency by forming the electron transfer layer including the dipole material ([126]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electron transfer layer (electron injection layer) of the light-emitting diode of Strite as taught by Ryang and Murakami by substituting the electron transfer layer material with RbI doped in Mg, based on the teaching of Kim. 
The motivation for doing so would have been to provide the light-emitting diode with increased light emitting efficiency as taught by Kim
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). 
Such a modification provides a light-emitting diode comprising a first electrode (Al), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (PtTe doped in NTCDA), and a second electrode (ITO), wherein a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claims 5-6.
The buffer layer (NTCDA) is equated with a hole transfer layer because the layer is disposed between the light-emitting layer and the second electrode as required in claim 9; furthermore, the layer transfers holes from the layer comprising PtTe doped in NTCDA to the light-emitting layer. 
The layer comprising PtTe doped in NTCDA is equated with a first hole auxiliary layer because the layer is disposed between the hole transfer layer (NTCDA) and the second electrode and in contact with the hole transfer layer, and comprises at least tellurium or telluride compound, as required in claim 9.
Therefore, the light-emitting diode of Strite as taught by Ryang, Murakami, and Kim is equated with a first electrode (Al), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped PTCDA), a hole transfer layer (NTCDA), a first hole auxiliary layer (PtTe doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), wherein a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claims 12-13.
Regarding claims 7 and 14, the light-emitting diode of Strite as taught by Ryang, Murakami, and Kim reads on all the features of claims 5-6 and 12-13, as outlined above.
The device comprises a first electrode (Al), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (PtTe doped in NTCDA), and a second electrode (ITO), wherein a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%.
The light-emitting diode by Strite as taught by Ryang, Murakami, and Kim has the first electrode comprising a single metal structure (Al).
Kim teaches that the first electrode (“second electrode” in [094]) can have a multi-layer structure ([094], [096]) such as LiF/Al, Li2O/Al, LiF/Ca, and BaF2/Ca to help the electron injection easier ([094]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the first electrode of the light-emitting diode of Strite as modified by Ryang, Murakami, and Kim by having multi-layer structure of the first electrode such as LiF/Al, Li2O/Al, LiF/Ca, or BaF/Ca.
The motivation for doing so would have been to help electron injection easier in the device as taught by Kim.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, Al, Li2O/Al, are LiF/Al are known substituents used as the first electrode (cathode) of a light-emitting diode as taught by Kim. Substitution of Al with Li2O/Al or LiF/Al would have been one known element for another known element and would led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for a light-emitting diode.
Such a modification provides a light-emitting diode comprising a first electrode (Al/LiF or Al/Li2O), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (PtTe doped in NTCDA), and a second electrode (ITO), wherein a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%.
The device is equated with a light-emitting diode comprising a first electrode (Al), an electron injection layer (LiF or Li2O), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (PtTe doped in NTCDA), and a second electrode (ITO), wherein a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%. 
The electron transfer layer is equated with an electron transport layer because the layer is capable of transporting electrons coming from the first electrode to the light emitting layer. 
The device is equated with a light-emitting diode comprising a first electrode (Al), an electron injection layer (LiF or Li2O), an electron transport layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (PtTe doped in NTCDA), and a second electrode (ITO), wherein the combined layer of the electron injection layer and the electron transport layer is an electron transfer layer; and a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claim 7.
The buffer layer (NTCDA) is equated with a hole transfer layer because the layer is disposed between the light-emitting layer and the second electrode as required in claim 9; furthermore, the layer transfers holes from the layer comprising PtTe doped in NTCDA to the light-emitting layer. 
The layer comprising PtTe doped in NTCDA is equated with a first hole auxiliary layer because the layer is disposed between the hole transfer layer (NTCDA) and the second electrode and in contact with the hole transfer layer, and comprises a tellurium or a telluride compound, as required in claim 9.
Therefore, the device is equated with a light-emitting diode comprising a first electrode (Al), an electron injection layer (LiF or Li2O), an electron transport layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a hole transfer layer (NTCDA), a first hole auxiliary layer (PtTe doped in NTCDA), and a second electrode (ITO), wherein the combined layer of the electron injection layer and the electron transport layer is an electron transfer layer; and a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claim 14.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Ryang et al. (US 2006/0135669 A1) and Murakami et al. (US 5767536) as applied to claim 9 above, further in view of Frey et al. (US 2004/0178414 A1, hereafter Frey) as evidenced by Strocov et al. (“Three-dimensional band structure of layered TiTe2: Photoemission final-state effects”, Phys. Rev. B 2006, vol. 74, page 195125, hereafter Strocov).
Regarding claims 15-16, the light-emitting diode of Strite as taught by Ryang and Murakami reads on all the features of claim 9, as outlined above.
The light-emitting diode of Strite as taught by Ryang and Murakami has a structure of a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transfer layer (NTCDA), a first hole auxiliary layer (PtTe doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), wherein a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%.
The diode does not have a first hole auxiliary layer which does not include an organic material.
Frey discloses a light-emitting diode (“electroluminescent device”) having a layered metal chalcogenide layer disposed between the second electrode (“hole injecting electrode”) and the light-emitting layer of the light-emitting diode (Abstract).
Frey teaches that the chemistry at the interface between a conventional organic hole transport material layer (i.e. NPB, TPD) and a second electrode (“hole injecting electrode”, “ITO”) is hard to control due to ill-defined surface of ITO ([008]), and disposing metal chalcogenide hole transport layer provides superior properties in ease of manufacture and performance and excellent conduction path for holes generated by the second electrode ([011], [056]).
Frey teaches the layered metal chalcogenide disposed between the second electrode (“hole injecting electrode”, “ITO”) and the light emitting layer of a light-emitting diode, wherein the metal chalcogenide is in contact with the second electrode ([049], [056]).
Frey teaches the layered metal chalcogenide can have chemical formula MX2, wherein M can be titanium and X can be tellurium ([013]).
Frey does not disclose a specific layered chalcogenide material TiTe2; however, TiTe2 is a known layered chalcogenide material at the time the invention was effectively filed, as evidenced by Strocov (“layered material TiTe2” in Abstract; “TiTe2 … layered transition metal dichalcogenide” on page 1, column 1, paragraph 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the light-emitting diode of Strite as taught by Ryang and Murakami by incorporating a layered chalcogenide TiTe2 between the second electrode (ITO) and the first hole auxiliary layer, based on the teaching of Frey as evidenced by Strocov.
The motivation for doing so would have been to provide superior properties in ease of manufacture and performance and excellent conduction path for holes generated by the second electrode, as taught by Frey as evidenced by Strocov.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for a light-emitting diode.
The modification provides a light emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transfer layer (NTCDA), a first hole auxiliary layer (PtTe doped in NTCDA), a hole injection layer (TiTe2), and a second electrode (ITO), wherein a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%.
The device is equated with a light-emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (PtTe doped in NTCDA), a first hole auxiliary layer (TiTe2), and a second electrode (ITO), wherein a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claim 15. 
Applicant does not claim specific material as “a second hole auxiliary layer” in neither claim 16 nor the independent claim 9. The only requirement is the location of the second hole auxiliary layer. The buffer layer (NTCDA) of the light-emitting diode of Strite as taught by Ryang, Murakami, and Frey as evidenced by Strocov is disposed between the hole transfer layer and the light-emitting layer, meeting all the limitations required to be a second hole auxiliary layer. 
Therefore, the device is equated with a light-emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a second hole auxiliary layer (NTCDA), a hole transfer layer (PtTe doped in NTCDA), a first hole auxiliary (TiTe2), and a second electrode (ITO), wherein a doped content of the PtTe is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claim 16.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355, hereafter Strite) in view of Wang et al. (US 2017/0133633 A1, hereafter Wang).
Regarding claims 1 and 8, Strite discloses a light-emitting diode (“OLED”) comprising an organic charge transport layer alloyed with an inorganic component (page 10, lines 3-10; “organic/inorganic alloy” on page 11, lines 20-27).
Strite teaches that the inorganic component provides with high mobility, high current, and lower resistance at a given drive voltage (page 11, lines 29-32) and improve transfer of carriers (page 12, lines 10-12).
Strite exemplifies the light-emitting diode (“fourth embodiment” on page 22, line 19 to page 23 line 10; Table3; Fig. 8A), comprising a first electrode (Al, cathode; 80 in Fig. 8A), an electron transfer layer (Al/NTCDA; 79 in Fig. 8A), a light-emitting layer (coumarin doped PTCDA, emission layer; 77 in Fig. 8A), a buffer layer (NTCDA; 76 in Fig. 8A), a hole transfer layer (10% Au doped in NTCDA, hole transport layer (HTL) alloy, thickness 180 nm; 75 in Fig. 8A), and a second electrode (ITO, anode; 74 in Fig. 8A).
The inorganic component Au of the hole transfer layer of the light-emitting diode of Strite does not meet the limitation of the instant claim 1; however, Strite does teach that the inorganic component can be a compound semiconductor (page 29, line 9).
Wang discloses a light-emitting diode (“OLED” in Fig. 1 and [025]) comprising a hole transfer layer (“hole transporting layer”), wherein the hole transporting layer is doped with an inorganic component (“semiconductor material” in [019] and [021]).
Wang exemplifies Bi2Te3 as the inorganic component which is capable of a P-type dopant of the hole transfer layer of the light-emitting diode ([021], [024]).
Wang teaches that the P-type doping of the hole transfer layer increase electrical conduction efficiency, the scattering effect of lights, and the light emitting efficiency ([020], [032]). 
 At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the hole transfer layer of the light-emitting diode of Strite by substituting the inorganic component of the hole transfer layer with the P-type semiconductor material, Bi2Te3, as taught by Wang. 
The motivation of doing so would have been to increase electrical conduction efficiency, the scattering effect of lights, and the light emitting efficiency, based on the teaching of Wang.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of material and structure to be used to make a light-emitting diode.
The resultant light-emitting diode comprises a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (10% Bi2Te3 doped in NTCDA with thickness of 180 nm), and a second electrode (ITO).
The only difference between the claimed device and the light-emitting diode of Strite as taught by Wang is that the doped content of Bi2Te3 of the device of Strite as taught by Wang is 10%, while the claimed doped content of the tellurium or telluride compound is in a range from about 2 vol% to about 8 vol%. 
It is noted that the doped content of Bi2Te3 taught by Strite is 10%, and Strite does not explicitly disclose the unit of the percentage doping concentration. However, the doped content of the inorganic component Bi2Te3 of the hole transfer layer of the device of Strite is a result effective variable. 
Strite teaches that changing the doped content of the inorganic component of the hole transfer layer affects conductivity of the transport layer (page 19, lines 4-13) and the light intensity passing through the layer in the light path (page 24, lines 4-7). 
Wang teaches that the doping of the organic-based hole transfer layer with inorganic semiconductor component changes the scattering feature of light, electrical conduction of the hole transfer layer, and the quantum efficiency of the device ([020], [022], [032]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the light-emitting diode with the doped content of the Bi2Te3 in the hole transfer layer being in a range of from about 2 vol% to about 8 vol%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the transport layer conductivity, the intensity of emitted light passing through the layer, scattering feature of light, and the quantum efficiency of the light-emitting device.
The resultant light-emitting diode comprises a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (Bi2Te3 doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), wherein a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claim 1.
The buffer layer is equated with a hole transport layer because the layer is capable of transporting holes from the hole transfer layer to the light-emitting layer, and the hole transfer layer (Bi2Te3 and NTCDA) is equated with a hole injection layer because the layer is capable of injecting holes into the buffer layer (NTCDA). 
Thus, the device is equated with a light-emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transport layer (NTCDA), a hole injection layer (Bi2Te3 doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), wherein the combined layer of the hole transport layer and the hole injection layer is a hole transfer layer; and a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claim 8.
Regarding claim 9, the light-emitting diode of Stride as taught by Wang reads on all the limitations of claim 1, as outlined above.
The light-emitting diode of Strite as taught by Wang has a structure of a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (Bi2Te3 doped in NTCDA), and a second electrode (ITO), wherein a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%.
The buffer layer (NTCDA) is equated with a hole transfer layer because the layer is disposed between the light-emitting layer and the second electrode as required in claim 9; furthermore, the layer transfers holes from the Bi2Te3 doped in NTCDA to the light-emitting layer. 
The layer comprising Bi2Te3 doped in NTCDA is equated with a first hole auxiliary layer because the layer is disposed between the hole transfer layer (NTCDA) and the second electrode and in contact with the hole transfer layer, and comprises at least one of tellurium or a telluride compound, as required in claim 9.
Therefore, the light-emitting diode of Strite as taught by Wang is equated with a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transfer layer (NTCDA), a first hole auxiliary layer (Bi2Te3 doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), wherein a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claim 9.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Wang et al. (US 2017/0133633 A1) as applied to claims 1 and 8-9 above, further in view of Nakasu et al. (US 2012/0205639 A1).
Regarding claim 4, the light-emitting diode of Strite as taught by Wang reads on all the features as claimed in claim 1, as outlined above.
The light-emitting diode of Strite as taught by Wang has a structure of a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (Bi2Te3 doped in NTCDA), and a second electrode (ITO), wherein a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%.
The organic material of the hole transfer layer of the light-emitting diode of Strite as taught by Wang does not contain Applicant’s Chemical Formula 1.
Nakasu discloses an organic compound (“Exemplary Compound 2” in [098]) which is used as a hole transfer layer material (“hole transport layer” in [119]) of a light-emitting diode (“organic light emitting device”; Example 2 in [126]).

    PNG
    media_image1.png
    301
    598
    media_image1.png
    Greyscale

The organic compound by Nakasu has identical structure as Applicant’s Chemical Formula 1, wherein R1 and R2 are a substituted or unsubstituted C6-C6o aryl group (phenyl).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the light-emitting diode of Strite as taught by Wang by substituting the organic material, NTCDA of the hole transfer layer with the Exemplary Compound 2 of Nakasu, based on the teaching of Nakasu.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both NTCDA and Exemplary Compound 2 of Nakasu are known hole transfer materials. The substitution of hole transfer materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Such a modification provides a light-emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (Bi2Te3 doped in Nakasu’s Exemplary Compound 2), and a second electrode (ITO), wherein a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%; and the organic material of the hole transfer layer includes a compound represented by Applicant’s Chemical Formula 1, meeting all the limitations of claim 4.

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Wang et al. (US 2017/0133633 A1) as applied to claims 1 and 8-9 above, further in view of Kim et al. (US 2016/0056403 A1).
Regarding claims 5-6 and 12-13, the light-emitting diode of Strite as taught by Wang reads on all the features of claims 1 and 8-9, as outlined above.
The light-emitting diode of Strite as taught by Wang has a structure of a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (Bi2Te3 doped in NTCDA), and a second electrode (ITO), wherein a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%.
Applicant claims that alkali halide doped in a lanthanide metal or an alkaline earth metal. Applicant does not disclose the definition of “doped in”. According to a reference (Gorse, Christopher Johnston, David Pritchard, Martin. (2012). Dictionary of Construction, Surveying and Civil Engineering - doping. Oxford University Press.; the copy is attached in the previous office action of 9/1/2020), the definition of doping is “the intentional alloying of semiconductor materials with controlled concentrations of different impurities”. Applicant neither discloses nor claims how high concentrations of the alkali halide and the lanthanide metal or the alkaline earth metal are required to be doped in. Thus, the Examiner interprets the claim term of doped in as “mixed with” or “alloyed with”, unless a specific concentration (or content) of a dopant is given. 
The light-emitting diode of Strite as taught by Wang does not have the electron transfer layer comprising an alkali halide doped in a lanthanide metal or an alkaline earth metal.
Kim discloses a light-emitting diode (“organic light emitting diode” in [006]) comprising an electron transfer layer (“electron injection layer” in [006])) disposed between the first electrode (“second electrode” in [006]) and the light-emitting layer, wherein the electron transfer layer includes a dipole material. 
Kim exemplifies the dipole material including an alkali halide (“RbI” in [012] and [082]-[086]) doped in a lanthanide metal or an alkaline earth metal (“Mg” in [012] and [082]-[086]). 
Kim further discloses the light-emitting diode of the invention provides increased light emitting efficiency by forming the electron transfer layer including the dipole material ([126]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electron transfer layer (electron injection layer) of the light-emitting diode of Strite as taught by Wang by substituting the electron transfer layer material with RbI doped in Mg, based on the teaching of Kim. 
The motivation for doing so would have been to provide the light-emitting diode with increased light emitting efficiency as taught by Kim
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). 
Such a modification provides a light-emitting diode comprising a first electrode (Al), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (Bi2Te3 doped in NTCDA), and a second electrode (ITO), wherein a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claims 5-6.
The buffer layer (NTCDA) is equated with a hole transfer layer because the layer is disposed between the light-emitting layer and the second electrode as required in claim 9; furthermore, the layer transfers holes from the layer comprising Bi2Te3 doped in NTCDA to the light-emitting layer. 
The layer comprising Bi2Te3 doped in NTCDA is equated with a first hole auxiliary layer because the layer is disposed between the hole transfer layer (NTCDA) and the second electrode and in contact with the hole transfer layer, and comprises at least tellurium or telluride compound, as required in claim 9.
Therefore, the light-emitting diode of Strite as taught by Ryang, Murakami, and Kim is equated with a first electrode (Al), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped PTCDA), a hole transfer layer (NTCDA), a first hole auxiliary layer (Bi2Te3 doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), wherein a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claims 12-13.
Regarding claims 7 and 14, the light-emitting diode of Strite as taught by Wang and Kim reads on all the features of claims 5-6 and 12-13, as outlined above.
The device comprises a first electrode (Al), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (Bi2Te3 doped in NTCDA), and a second electrode (ITO), wherein a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%.
The light-emitting diode by Strite as taught by Wang and Kim has the first electrode comprising a single metal structure (Al).
Kim teaches that the first electrode (“second electrode” in [094]) can have a multi-layer structure ([094], [096]) such as LiF/Al, Li2O/Al, LiF/Ca, and BaF2/Ca to help the electron injection easier ([094]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the first electrode of the light-emitting diode of Strite as modified by Wang and Kim by having multi-layer structure of the first electrode such as LiF/Al, Li2O/Al, LiF/Ca, or BaF/Ca.
The motivation for doing so would have been to help electron injection easier in the device as taught by Kim.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, Al, Li2O/Al, are LiF/Al are known substituents used as the first electrode (cathode) of a light-emitting diode as taught by Kim. Substitution of Al with Li2O/Al or LiF/Al would have been one known element for another known element and would led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for a light-emitting diode.
Such a modification provides a light-emitting diode comprising a first electrode (Al/LiF or Al/Li2O), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (Bi2Te3 doped in NTCDA), and a second electrode (ITO), wherein a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%.
The device is equated with a light-emitting diode comprising a first electrode (Al), an electron injection layer (LiF or Li2O), an electron transfer layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (Bi2Te3 doped in NTCDA), and a second electrode (ITO), wherein a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%. 
The electron transfer layer is equated with an electron transport layer because the layer is capable of transporting electrons coming from the first electrode to the light emitting layer. 
The device is equated with a light-emitting diode comprising a first electrode (Al), an electron injection layer (LiF or Li2O), an electron transport layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a buffer layer (NTCDA), a hole transfer layer (Bi2Te3 doped in NTCDA), and a second electrode (ITO), wherein the combined layer of the electron injection layer and the electron transport layer is an electron transfer layer; and a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claim 7.
The buffer layer (NTCDA) is equated with a hole transfer layer because the layer is disposed between the light-emitting layer and the second electrode as required in claim 9; furthermore, the layer transfers holes from the layer comprising Bi2Te3 doped in NTCDA to the light-emitting layer. 
The layer comprising Bi2Te3 doped in NTCDA is equated with a first hole auxiliary layer because the layer is disposed between the hole transfer layer (NTCDA) and the second electrode and in contact with the hole transfer layer, and comprises a tellurium or a telluride compound, as required in claim 9.
Therefore, the device is equated with a light-emitting diode comprising a first electrode (Al), an electron injection layer (LiF or Li2O), an electron transport layer comprising RbI doped in Mg, a light-emitting layer (coumarin doped in PTCDA), a hole transfer layer (NTCDA), a first hole auxiliary layer (Bi2Te3 doped in NTCDA), and a second electrode (ITO), wherein the combined layer of the electron injection layer and the electron transport layer is an electron transfer layer; and a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claim 14.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Strite et al. (WO 9720355) in view of Wang et al. (US 2017/0133633 A1) as applied to claim 9 above, further in view of Frey et al. (US 2004/0178414 A1, hereafter Frey) as evidenced by Strocov et al. (“Three-dimensional band structure of layered TiTe2: Photoemission final-state effects”, Phys. Rev. B 2006, vol. 74, page 195125, hereafter Strocov).
Regarding claims 15-16, the light-emitting diode of Strite as taught by Wang reads on all the features of claim 9, as outlined above.
The light-emitting diode of Strite as taught by Wang has a structure of a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transfer layer (NTCDA), a first hole auxiliary layer (Bi2Te3 doped in NTCDA with thickness of 180 nm), and a second electrode (ITO), wherein a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%.
The diode does not have a first hole auxiliary layer which does not include an organic material.
Frey discloses a light-emitting diode (“electroluminescent device”) having a layered metal chalcogenide layer disposed between the second electrode (“hole injecting electrode”) and the light-emitting layer of the light-emitting diode (Abstract).
Frey teaches that the chemistry at the interface between a conventional organic hole transport material layer (i.e. NPB, TPD) and a second electrode (“hole injecting electrode”, “ITO”) is hard to control due to ill-defined surface of ITO ([008]), and disposing metal chalcogenide hole transport layer provides superior properties in ease of manufacture and performance and excellent conduction path for holes generated by the second electrode ([011], [056]).
Frey teaches the layered metal chalcogenide disposed between the second electrode (“hole injecting electrode”, “ITO”) and the light emitting layer of a light-emitting diode, wherein the metal chalcogenide is in contact with the second electrode ([049], [056]).
Frey teaches the layered metal chalcogenide can have chemical formula MX2, wherein M can be titanium and X can be tellurium ([013]).
Frey does not disclose a specific layered chalcogenide material TiTe2; however, TiTe2 is a known layered chalcogenide material at the time the invention was effectively filed, as evidenced by Strocov (“layered material TiTe2” in Abstract; “TiTe2 … layered transition metal dichalcogenide” on page 1, column 1, paragraph 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the light-emitting diode of Strite as taught by Wang by incorporating a layered chalcogenide TiTe2 between the second electrode (ITO) and the first hole auxiliary layer, based on the teaching of Frey as evidenced by Strocov.
The motivation for doing so would have been to provide superior properties in ease of manufacture and performance and excellent conduction path for holes generated by the second electrode, as taught by Frey as evidenced by Strocov.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for a light-emitting diode.
The modification provides a light emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a hole transfer layer (NTCDA), a first hole auxiliary layer (Bi2Te3 doped in NTCDA), a hole injection layer (TiTe2), and a second electrode (ITO), wherein a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%.
The device is equated with a light-emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a buffer layer (NTCDA), a hole transfer layer (Bi2Te3 doped in NTCDA), a first hole auxiliary layer (TiTe2), and a second electrode (ITO), wherein a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claim 15. 
Applicant does not claim specific material as “a second hole auxiliary layer” in neither claim 16 nor the independent claim 9. The only requirement is the location of the second hole auxiliary layer. The buffer layer (NTCDA) of the light-emitting diode of Strite as taught by Ryang, Murakami, and Frey as evidenced by Strocov is disposed between the hole transfer layer and the light-emitting layer, meeting all the limitations required to be a second hole auxiliary layer. 
Therefore, the device is equated with a light-emitting diode comprising a first electrode (Al), an electron transfer layer (Al/NTCDA), a light-emitting layer (coumarin doped PTCDA), a second hole auxiliary layer (NTCDA), a hole transfer layer (Bi2Te3 doped in NTCDA), a first hole auxiliary (TiTe2), and a second electrode (ITO), wherein a doped content of the Bi2Te3 is in a range of from about 2 vol% to about 8 vol%, meeting all the limitations of claim 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of copending Application No. 17/038,768 (‘768 Application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, ‘768 Application discloses a light-emitting device comprising a first electrode (“anode”), a hole injection layer comprising a fourth material and a fifth material, a light-emitting layer (“an emission layer”), and a second electrode (“cathode”) in claim 8.
‘768 Application teaches that the fourth material can be a tellurium and the fifth material can be a hole transport organic compound (claim 8).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the light-emitting device of ‘768 Application by substituting the fourth material with tellurium and the fifth material with a hole transport organic compound as taught by ‘768 Application.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the fourth material with tellurium would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Substitution of the fifth material with a hole transport organic compound would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of tellurium as the fourth material would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). The selection of a hole transport organic compound as the fifth material would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a light-emitting device.
The modification provides Modified light-emitting device (1) comprising a first electrode (“anode”), a hole injection layer comprising tellurium and a hole transporting organic compound, a light-emitting layer (“an emission layer”), and a second electrode (“cathode”).
The doped content of tellurium in the hole injection layer of the Modified light-emitting device (1) of ‘768 Application does not read on the limitation of claim 1; however, ‘768 Application does teach the doped content of the fourth material (i.e. tellurium) can be in a rage of about 1 vol% to about 20 vol% (claim 9).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified light-emitting device (1) of ‘768 Application by making the doped content of tellurium of the hole injection layer to be in a rage of about 1 vol% to about 20 vol%, as taught by ‘768 Application.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the hole injection layer of the Modified light-emitting device (1) of ‘768 Application with the hole injection layer wherein the doped content of the fourth material tellurium of the hole injection layer is in a rage of about 1 vol% to about 20 vol% would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a light-emitting device.
The modification provides Modified light-emitting device (2) comprising a first electrode (“anode”), a hole injection layer comprising tellurium and a hole transporting organic compound, a light-emitting layer (“an emission layer”), and a second electrode (“cathode”), wherein the doped content of tellurium of the hole injection layer is in a range of about 1 vol% to about 20 vol%.
A hole injection layer of a light-emitting device must be capable of transferring hole from the anode to the light-emitting layer; thus, the hole injection layer is equated with a hole transfer layer. 
The anode and the cathode of the device of ‘768 Application are each equated with the second electrode and a first electrode.
The Modified light-emitting device (2) of ‘768 Application is equated with a first electrode (“cathode”), a light-emitting layer (“an emission layer”), a hole transfer layer comprising tellurium and a hole transporting organic compound, and a second electrode (“anode”), wherein the doped content of tellurium of the hole transfer layer is in a range of about 1 vol% to about 20 vol%.
Applicant claims that the doped content of the tellurium in the hole transfer layer is in a range of from about 2 vol% to about 8 vol%.
The claimed range (about 2 vol% to about 8 vol%) is overlapped with the prior art range (1 to 20 vol%).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, the Modified light-emitting device (2) of ‘768 Application meet the all the limitations of claim 1.

Claims 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of copending Application No. 17/038,768 (‘768 Application) in view of Wang et al. (US 2017/0133633 A1).
Regarding claims 8-9, the Modified light-emitting device (2) of ‘768 Application reads on all the features of claim 1 as outlined above.
The Modified light-emitting device (2) of ‘768 Application comprises a first electrode (“cathode”), a light-emitting layer (“an emission layer”), a hole injection layer comprising tellurium and a hole transporting organic compound, and a second electrode (“anode”), wherein the doped content of tellurium of the hole injection layer is in a range of about 1 vol% to about 20 vol%.
The device of ‘768 Application does not comprise both hole injection layer and hole transport layer; however, ‘768 Application does teach the hole transport region located between the second electrode (“first electrode” of ‘768 Application) and the light emitting layer can be any combination of a hole injection layer and a hole transport layer (claim 7).
Wang teaches that a light-emitting device can comprise a hole injection layer and a hole transport layer between the anode and the emission layer (Fig. 1 and [025]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified light-emitting device (2) of ‘768 Application by incorporating a hole transport layer between the hole injection layer and the light emitting layer, as taught by ‘768 Application and Wang.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the hole transport region structure from a hole injection layer to a combination of a hole injection layer and a hole transport layer would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a light-emitting device.
The modification provides Modified light-emitting device (3) comprising a first electrode (“cathode”), a light-emitting layer (“an emission layer”), a hole transport layer, a hole injection layer comprising tellurium and a hole transporting organic compound, and a second electrode (“anode”), wherein the doped content of tellurium of the hole injection layer is in a range of about 1 vol% to about 20 vol%, meeting all the limitations of claim 8.
The hole transport layer is equated with a hole transfer layer, and the hole injection layer is equated with a first hole auxiliary layer.
The modification provides Modified light-emitting device (3) is equated with a first electrode (“cathode”), a light-emitting layer (“an emission layer”), a hole transfer layer, a first hole auxiliary layer comprising tellurium and a hole transporting organic compound, and a second electrode (“anode”), wherein the doped content of tellurium of the hole injection layer is in a range of about 1 vol% to about 20 vol%, meeting all the limitations of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786